DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 8/25/2022, with respect to rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed non-transitory computer readable storage medium including causing a computer device to receive a plurality of individual brushstrokes that mark a boundary of a region of a graphical user interface displaying a three-dimensional environment, determine a portion of a three-dimensional environment comprising a three-dimensional element corresponding to the region of the graphical user interface, attach, in response to receiving the plurality of individual brushstrokes that mark the boundary of the region, a focus frame to the three-dimensional element in the region of the graphical user interface, assign, in response to the focus frame being attached to the three-dimensional element, a render sampling priority to the portion of the three-dimensional environment, and render the portion of the three-dimensional environment comprising the three-dimensional element according to the render sampling priority. 
The prior art does not teach the limitations as a whole, and in particular the receiving a plurality of individual brushstroke inputs, as opposed to a selection box or other stroke input, for marking a boundary of a single region, and determining a portion of the three-dimensional environment corresponding to the region which result from the plurality of separate brushstroke inputs, which is then used for a focus frame to assign a specific render sampling priority to that portion.  This is different from prior art using a different type of input, such as single selection area tool such as a focus window (see e.g. Dalmia US 11,068,155 B1, Col. 2, lines 49–56 disclosing UI tool, shown in Fig. 3a) or selection tool such as a lasso or selection box tool that uses tap or drag input (see e.g. Tsai US 2012/0120277 A1, ¶ 21 and Fig. 1).  The selection is also different from a continuous set of brushstrokes (e.g. Zamir US 6,300,955 B1, col. 6, lines 11–18 and Fig. 5 and Col. 10, lines 33–38 disclosing continuous brushstrokes for an area).  In other words, the claimed invention uses individual or separate brushstrokes, rather than the overlapping strokes of the prior art to mark the boundary (e.g. Fig. 4 of Applicant’s specification filed 12/1/2020).  Furthermore, the brushstrokes mark a boundary of a region.  This is different from the prior art that teaches marking a region using a plurality of brushstrokes, such as Wang et al. US 2012/0092357 A1 which teaches receiving a plurality of individual brushstrokes that mark a region of a graphical user interface (Paras. 37-38 of Wang disclosing an interactive region selection allowing user to draw a few strokes to indicate a region of interest and non-interest, shown in Figs. 3 and 5, where the brushstrokes indicate regions on the user interface, but are not marking a boundary of the region – e.g. Fig. 4 of Applicant’s specification filed 12/1/2020).  Moreover, the limitations of the claim requires the boundary is related to a three-dimensional element, and attaching the focus frame based on the marked region. Accordingly, the claim is directed to allowable subject matter. 
As per independent claims 10 and 17, the claims are allowed for substantially the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616